Citation Nr: 1501829	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-24 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date earlier than January 11, 2011, for the grant of service connection for post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1967 through May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Honolulu, Hawaii.  In this decision, the RO reopened the Veteran's previously denied claim to service connection for post-traumatic stress disorder (PTSD), and granted service connection for PTSD with an initial evaluation of 70 percent effective January 11, 2011.  This rating decision also granted service connection for diabetes mellitus type II, with an initial evaluation of 10 percent, and denied service connection for irregular heartbeat, high blood pressure, and hepatitis C.  However, the Veteran's October 2011 Notice of Disagreement and August 2012 VA Form 9 (Substantive Appeal) indicated disagreement only with the effective date of service connection for PTSD.  There is no evidence which creates ambiguity as to the intended scope of the Veteran's appeal, nor that the Veteran or VA continued to treat any issue beyond the effective date of PTSD service connection as being on appeal.  Accordingly, only the issue of the effective date for service connection for PTSD is currently before the Board.


FINDINGS OF FACT

1.  A June 2008 decisional letter determined that new and material evidence had not been received with which to reopen the previously denied claim of service connection for post-traumatic stress disorder (PTSD).  The Veteran was notified of the decision that same month and did not appeal.  

2.  On January 11, 2011, the Veteran's claim to reopen the issues of service connection for PTSD was received by the RO.  Service connection was granted for PTSD in a September 2011 rating decision, effective January 11, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to January 11, 2011 for a grant of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim on appeal, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Further, the underlying claims in the instant matter - entitlement to reopening and service connection for PTSD - were granted.  Even if the VCAA applied to this claim, additional notice regarding the "downstream" question of entitlement to an earlier effective date would not have been required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Finally, although not required in this case, the Board notes that a November 2011 letter to the Veteran notified him of the evidence required to substantiate his claim to an earlier effective date.

Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved. The RO issued an SOC in July 2012, addressing the downstream effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an earlier effective date.  Therefore, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to VA's duty to assist, there is no indication of any outstanding treatment records dated prior to the grant of service connection.  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that, even if the VCAA were applicable to the instant matter, the Veteran would not be prejudiced by the Board's adjudication of his claim. 

II. Factual Background and Analysis

The Veteran asserts that he is entitled to an effective date for service connection for PTSD corresponding to the date of his diagnosis in 2000.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The effective date of a grant of service connection based on receipt of new and material evidence after a final disallowance will be the date of the reopened claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2012).

In order to be awarded an effective date based on an earlier claim, the Veteran must show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran initially filed a claim for service connection for PTSD in March 1997 which was denied in an October 1997 rating decision.  The Veteran timely filed a Notice of Disagreement (NOD) and a Statement of the Case was issued in April 1998.  The Veteran did not timely perfect his appeal by filing a Substantive Appeal and the October 1997 rating decision became final.  38 C.F.R. § 20.202, 20.302, 20.1103.  The Veteran sought to reopen his claim and an August 2000 rating decision mailed to the Veteran in September 2000 denied the claim.  The Veteran again timely filed a NOD and a SOC was issued in November 2000; however, the Veteran did not perfect his appeal and the August 2000 rating decision became final.  Id.  Following the passage of the Veterans Claims Assistance Act, the Veteran's claim was reconsidered.  The Veteran's claim for service connection was re-opened, and denied on the merits in a January 2002 rating decision.  The January 2002 rating decision found that the evidence did not establish the presence of an in-service stressor that was linked to a current diagnosis of PTSD.  This decision was not appealed, and became final.  38 C.F.R. § 20.1103.

In January 2008, the Veteran filed a new claim for service connection for PTSD, which was construed as a request to re-open the October 1997 denial.  In April 2008, the RO sent the Veteran a letter requesting he submit new and material evidence and advised the Veteran "if we do not hear from you, we may make a decision on your claim in as soon as 60 days."  In a June 2008 decisional letter, the RO denied the claim on the grounds that the Veteran had failed to submit new and material evidence or specific information regarding his in-service stressors.  This letter explained that if the Veteran sent the evidence by April 3, 2009 the RO would continue processing his claim but evidence received after that date would be considered a new claim.  See e.g. 38 C.F.R. § 3.158 (Where evidence requested in connection with a claim for VA benefits is not furnished within 1 year after the date of the request, the claim will be considered abandoned).  The June 2008 decisional letter included notice of the Veteran's rights to submit additional evidence and/or appeal to the Board, and the Veteran does not contend that he did not receive the decision.  See Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (observing that the time for appealing either an RO or a Board decision does not run where the VA failed to provide the Veteran with information or material critical to the appellate process ).  The Veteran did not submit evidence by April 3, 2009 or file an appeal to the June 2008 decisional letter, and it became final.  See 38 C.F.R § 20.1103.

The Veteran filed another petition to reopen his claim of service connection for PTSD that was received at the RO on January 11, 2011.  The RO reopened and granted service connection for PTSD in a September 2011 rating decision.

In his October 2011 notice of disagreement, and in his August 2012 substantive appeal to the Board, the Veteran asserted that an earlier effective date should be awarded for his PTSD because he had begun treatment for PTSD symptoms in 1997, and VA had diagnosed him with PTSD in 2000.  The Veteran also noted that he had first claimed service connection for PTSD in 2000.  (As discussed above, the Veteran first claimed service connection for PTSD in September 1996).

Because the Veteran's PTSD was deemed to be manifested as a result of his active service, the RO granted service connection for this condition.  It does not follow, however, that the effective date for service connection must be the date the Veteran filed her first claim, nor the date the Veteran was first diagnosed with PTSD, nor even the date of a subsequent denied claim.  Doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  As the  Federal Circuit explained, ""[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Id. at 248.

The June 2008 decisional letter, which denied reopening of the earlier claim to service connection for PTSD, is final.  Thereafter, there is no indication that at any time between the June 2008 denial and the January 2011 reopened claim, the Veteran demonstrated an intent to file a claim for service connection for PTSD.  Indeed, the record does not contain any indication of intent to file a claim for service connection for PTSD, outside of the claims discussed above.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for PTSD than January 11, 2011.

Records of VA medical treatment can constitute an informal claim for increase of an already service-connected condition, but not for conditions which have not been service-connected.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377, 382 (1999).  For this reason, the Veteran's VA treatment records cannot serve as informal claims for service connection, and provide no basis for an earlier effective date.

The only way the Veteran could attempt to overcome the finality of the June 2008 decision in an attempt to gain an earlier effective date would be to request a revision of that decision based upon clear and unmistakable error (CUE).  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a).  The Veteran has not asserted with specificity that there was clearly and unmistakably error in a prior VA decision.  As such, there is no decision that is subject to revision based on CUE at the present time.  38 U.S.C.A. §§ 7105, 5109A; see Rudd, 20 Vet. App. at 296.

In this case, the RO has granted benefits as of the date of receipt of the Veteran's claim.  There simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an effective date prior to January 11, 2011, is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  While the Board sympathizes with the Veteran's position, VA does not have the authority to change the laws pertaining to entitlement to the benefits authorized by Congress.  See Spencer v. West, 13 Vet. App. 376 (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than January 11, 2011, for the grant of service connection for post-traumatic stress disorder, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


